Case: 16-16932   Date Filed: 05/15/2017   Page: 1 of 7


                                                             [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-16932
                              Non-Argument Calendar
                            ________________________

                      D.C. Docket No. 8:15-cv-01460-SCB-AEP


SHAWN MEEKS, on behalf of himself and all others similarly situated,

                                                          Plaintiff-Appellee,

versus

PASCO COUNTY SHERIFF,

                                                          Defendant-Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (May 15, 2017)

Before TJOFLAT, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

         Shawn Meeks, a former Pasco County Sheriff’s deputy, sued the Sheriff

under the Fair Labor Standards Act (FLSA), alleging that the Sheriff violated the
                Case: 16-16932        Date Filed: 05/15/2017       Page: 2 of 7


FLSA by failing to pay him for time he spent transporting his patrol car to and

from a secured parking location. The district court granted summary judgment to

Meeks and awarded him liquidated damages. This is the Sheriff’s appeal.

       The Sheriff argues that (1) Meeks is not entitled to summary judgment

because Meeks’s transporting his patrol car was not compensable activity under the

FLSA and (2) Meeks is not entitled to liquidated damages because the Sheriff has a

viable good-faith defense to liquidated damages. We are unconvinced. We affirm

the district court.1

                                                I

       Meeks was employed by the Sheriff as a Road Patrol Deputy from July 11,

2011 to March 1, 2015. During his tenure with the Sheriff, Meeks was assigned a

patrol car for use in carrying out his patrol duties. Because Meeks lived more than

fifteen miles outside of Pasco County, the Sheriff did not allow him to store his

patrol car at home when he was not working. Instead, he was required to store the

car at a secure location within Pasco County.

       Pursuant to the Sheriff’s secure-location policy, Meeks stored his patrol car

at one of the Sheriff’s Patrol Division Offices. Each morning, Meeks drove his

personal car to the Patrol Division Office, parked, and retrieved his patrol car. He

       1
        In addition to appealing the grant of summary judgment and award of liquidated
damages to Meeks, the Sheriff appeals the denial of its motion for summary judgment.
Consistent with our finding that the district court did not err in granting summary judgment to
Meeks, we find no error in the court’s denial of the Sheriff’s motion.
                                                2
              Case: 16-16932     Date Filed: 05/15/2017   Page: 3 of 7


then transported the patrol car to his designated patrol zone. During Meeks’s drive

to his zone, the Sheriff required him to activate his police radio and Automatic

Vehicle Locator System and to respond as needed to emergencies. At the

conclusion of Meeks’s shift, he transported his patrol car from his patrol zone to

the Patrol Division Office, parked, and drove his personal car home.

      Unless Meeks responded to an emergency while transporting his patrol car

between the Patrol Division Office and his patrol zone, the Sheriff did not

compensate him for that transportation time.

       On June 22, 2015, Meeks filed a complaint in district court against the

Sheriff, claiming that the Sheriff violated the FLSA’s overtime provisions by not

paying him for the time he spent transporting his patrol car between the Patrol

Division Office and his patrol zone. Meeks and the Sheriff both moved for

summary judgment. The district court granted Meeks’s motion, denied the

Sheriff’s motion, and awarded Meeks liquidated damages. The court concluded

that Meeks’s transporting his patrol car between the Patrol Division Office and his

patrol zone was compensable activity because the transporting was “integral and

indispensable” to performing his patrol duties. The court also concluded that

Meeks is entitled to liquidated damages under the FLSA. The Sheriff argued that it

acted in good faith in not paying Meeks and that Meeks is therefore not entitled to




                                          3
              Case: 16-16932     Date Filed: 05/15/2017    Page: 4 of 7


liquidated damages. But the court rejected that argument, finding, among other

things, that the Sheriff offered “no real evidence” of good faith.

                                        II

      Reviewing the district court’s grant of summary judgment to Meeks de novo

and taking the evidence in the light most favorable to the Sheriff, see Quigg v.

Thomas Cty. Sch. Dist., 814 F.3d 1227, 1235 (11th Cir. 2016), we find no error.

Meeks’s transporting his patrol car between the Patrol Division Office and his

patrol zone was compensable activity.

      The FLSA’s overtime provisions require employers, including law

enforcement agencies, to provide employees overtime compensation when they

work more than a certain number of hours in a single work period. See 29 U.S.C.

§ 207(a), (k); 29 C.F.R. § 553.230. However, an employer is not required to

compensate an employee for all of the employee’s time that is associated with

work. See 29 U.S.C. § 254(a).

      The Portal-to-Portal Act, which amended the FLSA, identifies the employee

activities that are not compensable under the FLSA. Id. An employer is not

required to pay an employee for (1) “traveling to and from the actual place of

performance of the principal activity or activities which [the] employee is

employed to perform” or (2) “activities which are preliminary to or postliminary to

[the employee’s] principal activity or activities.” Id. But an employee’s principal


                                             4
               Case: 16-16932     Date Filed: 05/15/2017    Page: 5 of 7


activity or activities are of course compensable. See Integrity Staffing Sols., Inc., v.

Busk, 574 U.S. ___, ___, 135 S. Ct. 513, 517–18 (2014).

      The phrase “principal activity or activities” includes “all activities which are

an integral and indispensable part of” the duties “that an employee is employed to

perform.” See id. at 517 (internal quotation marks omitted). An activity is integral

and indispensable to an employee’s principal activities if the activity “is an

intrinsic element of those activities and one with which the employee cannot

dispense if he is to perform [the] activities.” Id.

      Meeks’s transporting his patrol car between the Patrol Division Office and

his patrol zone was a compensable activity because it was an “intrinsic element” of

his principal activities—his patrol duties. See id. Meeks’s patrol car was integral

to his patrol duties; he relied on the car and its police radio to maintain contact

with the Sheriff and to respond to calls assigned by the Sheriff. And as part of his

duties as a Road Patrol Deputy who lived more than fifteen miles outside of Pasco

County, Meeks had to store the car at a secure location in Pasco County. Meeks’s

patrol duties, then, required him to transport the car between a secure location such

as the Patrol Division Office and his patrol zone. Absent that transporting, Meeks

could not have patrolled his zone and fulfilled his duties as a Road Patrol Deputy.

In other words, Meeks could not have “dispense[d]” with transporting his patrol

car “if he [wa]s to perform” his duties. See id.


                                           5
               Case: 16-16932     Date Filed: 05/15/2017    Page: 6 of 7


      The relevant regulations further confirm that Meeks’s transporting his patrol

car was a compensable activity. The Department of Labor’s regulations state:

“Where an employee is required to report at a meeting place to . . . pick up and to

carry tools, the travel from the designated place to the work place is part of the

day’s work, and must be counted as hours worked . . . .” 29 C.F.R. § 785.38.

Here, the Sheriff required Meeks to report to a “designated place” (a secured

parking location) to “pick up” and transport an important “tool[]” (his patrol car) to

his “work place” (his patrol zone). See id. Meeks’s time spent transporting the car

was therefore compensable. See id.

                                          III

      We also find no error in the district court’s determination that the Sheriff

does not have a viable good-faith defense.

      An employer who violates the FLSA’s overtime provisions is liable to the

employee for the employee’s unpaid overtime compensation and for liquidated

damages equal to that unpaid overtime compensation. 29 U.S.C. § 216(b). If,

however, “the employer shows to the satisfaction of the court that the act or

omission giving rise to [the violation] was in good faith and that [it] had reasonable

grounds for believing that [the] act or omission was not a violation[,] . . . the court

may, in its sound discretion, award no liquidated damages.” 29 U.S.C. § 260; see

also Spires v. Ben Hill Cty., 980 F.2d 683, 689 (11th Cir. 1993) (“[L]iquidated


                                           6
               Case: 16-16932     Date Filed: 05/15/2017     Page: 7 of 7


damages are mandatory absent a showing of good faith.”). This good-faith defense

to liquidated damages requires “an employer [to] show that it acted with both

objective and subjective good faith.” Rodriguez v. Farm Stores Grocery, Inc., 518
F.3d 1259, 1272 (11th Cir. 2008).

      Despite “bear[ing] the burden of proving” good faith, the Sheriff has offered

no evidence that supports a good-faith finding. See Spires, 980 F.2d at 689.

Indeed, the evidence reveals that the Sheriff “knew or had reason to know that” its

failure to compensate officers like Meeks for time spent transporting their patrol

cars violated the FLSA. See Joiner v. City of Macon, 814 F.2d 1537, 1539 (11th

Cir. 1987) (“An employer, who knew or had reason to know that the FLSA

applied, c[an] not establish good faith as a defense.”). During Meeks’s

employment, the Sheriff (1) was aware that the Department of Labor was

investigating that compensation practice and (2) was familiar with a decision from

this court that called into question the legality of the practice.

                                           IV

      We find no error in the district court’s decision. Even taking the evidence in

the light most favorable to the Sheriff, no genuine issue exists as to whether the

Sheriff violated the FLSA. Further, the Sheriff does not have a viable good-faith

defense to liquidated damages.

      AFFIRMED.


                                            7